UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2015 Date of Reporting Period: 12/31/2014 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF December 31, 2014 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 93.71% Consumer Discretionary - Durables & Apparel 2.16% 195,000 Tupperware Brands Corporation $ Consumer Discretionary - Media 10.86% 414,080 Cinemark Holdings, Inc. 14,732,966 512,500 Gannett Co., Inc. 16,364,125 230,000 Thomson Reuters Corporation 9,278,200 140,000 Time Warner Inc. 11,958,800 90,300 WPP plc 9,400,230 61,734,321 Consumer Discretionary - Services 6.52% 30,000 Cedar Fair, L.P. 1,434,900 107,500 DineEquity, Inc. 11,141,300 130,000 McDonald's Corporation 12,181,000 286,000 Six Flags Entertainment Corporation 12,340,900 37,098,100 Consumer Staples - Food & Staples Retailing 3.02% 225,000 Walgreens Boots Alliance, Inc. 17,145,000 Consumer Staples - Food, Beverage & Tobacco 3.80% 302,300 B&G Foods, Inc. 9,038,770 154,500 Philip Morris International Inc. 12,584,025 21,622,795 Energy 14.02% 420,470 Dorchester Minerals, L.P. 10,734,599 280,000 Enlink Midstream Partners LP 8,122,800 417,500 Kinder Morgan, Inc. 17,664,425 229,600 Plains All American Pipeline, L.P. 11,783,072 110,000 Royal Dutch Shell plc - Class B 7,651,600 302,500 Williams Companies, Inc. (The) 13,594,350 227,500 Williams Partners L.P. 10,180,625 79,731,471 Financials - Banks 3.77% 507,500 FirstMerit Corporation 9,586,675 130,000 PNC Financial Services Group, Inc. (The) 11,859,900 21,446,575 Financials - Diversified 1.55% 175,000 Artisan Partners Asset Management Inc. 8,842,750 Financials - Insurance 8.45% 115,000 ACE Limited 13,211,200 690,000 Old Republic International Corporation 10,094,700 210,000 ProAssurance Corporation 9,481,500 225,000 Progressive Corporation (The) 6,072,750 205,000 Willis Group Holdings PLC 9,186,050 48,046,200 Financials - Real Estate 2.97% 225,000 Plum Creek Timber Company, Inc. 9,627,750 103,800 W.P. Carey Inc. 7,276,380 16,904,130 Page 1 Health Care - Equipment & Services 5.19% 212,500 Cardinal Health, Inc. $ 220,000 ResMed Inc. 12,333,200 29,488,325 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 2.90% 530,000 Pfizer Inc. 16,509,500 Industrials - Capital Goods 3.92% 46,300 National Presto Industries, Inc. 2,687,252 80,000 Snap-on Incorporated 10,939,200 90,000 Stanley Black & Decker, Inc. 8,647,200 22,273,652 Industrials - Commercial & Professional Services 11.66% 470,000 ADT Corporation (The) 17,028,100 440,300 KAR Auction Services, Inc. 15,256,395 327,500 Nielsen N.V. 14,649,075 180,000 Republic Services, Inc. 7,245,000 367,300 West Corporation 12,120,900 66,299,470 Industrials - Transportation 1.96% 120,000 Ryder System, Inc. 11,142,000 Information Technology - Semiconductors & Semiconductor Equipment 1.63% 205,000 Microchip Technology Incorporated 9,247,550 Information Technology - Software & Services 3.55% 305,000 Microsoft Corporation 14,167,250 130,000 Paychex, Inc. 6,002,100 20,169,350 Materials 1.61% 185,664 Greif, Inc. - Class B 9,145,809 Telecommunication Services 4.17% 340,000 AT&T Inc. 11,420,600 310,000 CenturyLink, Inc. 12,269,800 23,690,400 TOTAL COMMON STOCKS (cost $423,393,946) 532,822,398 SHORT -TERM INVESTMENTS 6.20% Commercial Paper - 5.84% $ 1,875,000 CBS Corporation 01/02/15, 0.60% 1,875,000 2,000,000 Aetna Inc. 01/05/15, 0.23% 1,999,962 1,025,000 Bemis Company, Inc. 01/06/15, 0.40% 1,024,954 1,000,000 Hyundai Capital America, Inc. 01/07/15, 0.35% 999,951 300,000 Hyundai Capital America, Inc. 01/07/15, 0.35% 299,985 1,100,000 PPG Industries, Inc. 01/07/15, 0.42% 1,099,936 1,600,000 General Mills, Inc. 01/08/15, 0.30% 1,599,920 1,300,000 Autozone, Inc. 01/09/15, 0.40% 1,299,899 1,343,000 Wisconsin Electric Power Company 01/09/15, 0.20% 1,342,948 1,125,000 Kellogg Company 01/12/15, 0.35% 1,124,891 2,000,000 NBCUniversal Enterprise, Inc. 01/13/15, 0.37% 1,999,774 1,300,000 NorthWestern Corporation 01/14/15, 0.55% 1,299,762 2,000,000 Aon Corporation 01/15/15, 0.50% 1,999,639 1,575,000 Aon Corporation 01/16/15, 0.50% 1,574,694 279,000 VW Credit, Inc. 01/16/15, 0.33% 278,964 Page 2 $ General Mills, Inc. 01/20/15, 0.27% 999,865 1,500,000 Bacardi U.S.A., Inc. 01/21/15, 0.55% 1,499,565 1,500,000 Bacardi-Martini B.V. 01/21/15, 0.65% 1,499,485 1,000,000 Bell Canada 01/21/15, 0.47% 999,752 1,000,000 Campbell Soup Company 01/22/15, 0.36% 999,800 1,500,000 Autozone, Inc. 01/23/15, 0.50% 1,499,562 1,275,000 Valspar Corporation (The) 01/27/15, 0.50% 1,274,557 1,000,000 VW Credit, Inc. 01/29/15, 0.33% 999,753 2,000,000 Monsanto Company 01/30/15, 0.40% 1,999,378 1,600,000 Campbell Soup Company 02/03/15, 0.45% 1,599,360 33,191,356 Variable Rate Security - 0.36% 2,054,688 Fidelity Institutional Money Market Fund - Class I 2,054,688 TOTAL SHORT-TERM INVESTMENTS (cost $35,246,044) 35,246,044 TOTAL INVESTMENTS (cost $458,639,990) - 99.91% 568,068,442 OTHER ASSETS, NET OF LIABILITIES - 0.09% 518,349 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ % of net assets. As of December 31, 2014, investment cost for federal tax purposes was $457,646,141 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (7,062,923 ) Net unrealized appreciation $110,422,301 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Page 3 Common Stocks(1) $ Variable Rate Security 2,054,688 Level 2 - Commercial Paper 33,191,356 Level 3 - None Total $568,068,442 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/20/2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/20/2015 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/20/2015
